Case 2:21-cv-09264-MCA-JSA Document 29 Filed 05/03/21 Page 1 of 2 PageID: 807




                                                                                 e-mail: kmarino@khmarino.com




                                            May 3, 2021

VIA ECF
Honorable Madeline Cox Arleo, U.S.D.J.
United States District Court
Martin Luther King, Jr. Federal
   Building & Courthouse
50 Walnut Street
Newark, New Jersey 07102
       Re:     Pacira BioSciences, Inc. v. American Society of Anesthesiologists, Inc., et al.
               Case No. 21-cv-9264-MCA-JSA
Dear Judge Arleo:
       Defendants respectfully submit this letter reply in further support of their Motion for a Case
Management Conference and to object to the alternative schedule proposed by Plaintiff, Pacira
BioSciences, Inc.’s (“Pacira”), in its May 1, 2021 letter opposition.
        Defendants’ proposed case management schedule requests six weeks—until June 18,
2021—to respond to Pacira’s motion for a preliminary injunction, which seeks a retraction and
removal of the three at-issue scientific papers from the Anesthesiology website. Despite taking
nearly four months to prepare that motion, Pacira would not agree to Defendants’ proposed time
frame (though Pacira did agree to provide Defendants some additional time for their opposition).
        With its May 1 letter opposition, Pacira abandons its initial request for “expedited
determination” of its motion for a preliminary injunction (which it expressly sought in its Notice
of Motion [ECF No. 3]). This is notable because Pacira represented to the Court in the opening
paragraphs of its April 14 Moving Brief [ECF No. 3-1] that the motion was necessary “to stem the
ongoing harm to its business … until Pacira’s suit, including its request for a permanent injunction,
can be adjudicated” and because Pacira “is and will continue to suffer irreparable harm unless the
articles are retracted.”
        Instead of getting a speedy resolution of its request for preliminary injunctive relief in just
ten weeks, Pacira now purports to invoke Rule 65(a)(2) to ask the Court to convert its motion for
a preliminary injunction into what it calls a “motion for a permanent injunction” that would not be
heard for another 28 weeks—until mid-November. Under Pacira’s proposal, this new motion
would be decided on a new round of briefs, to be based on discovery the parties would commence
and complete over the next few months.
        Although Pacira says its approach will “bring this matter to a swift and final resolution”
(Letter at 2), it won’t. That’s because Pacira also proposes that these proceedings would be
followed at some unknown future date by another trial at which “damages” would be considered.
Case 2:21-cv-09264-MCA-JSA Document 29 Filed 05/03/21 Page 2 of 2 PageID: 808




Honorable Madeline Cox Arleo, U.S.D.J.
May 3, 2021—Page 2

         Rule 65(a)(2) recognizes no such procedures. In fact, neither Rule 65(a)(2) nor any other
Rule recognizes a “motion” for permanent injunction. A permanent injunction is a remedy decided
at trial. Rule 65(a)(2) permits the Court to advance the trial on the merits and consolidate it with
the hearing on a motion for preliminary injunction. But here, Pacira is asking for two opportunities
to try its claim on the merits. Like every other plaintiff, it is entitled to only one.
         Defendants should not have to compromise their rights to prepare for and complete a trial
(or two) on the merits just to get a few extra weeks and limited discovery necessary to properly
and fully oppose Pacira’s pending motion for a preliminary injunction. To set the record straight,
Defendants have never objected to Pacira’s deposing Defendants’ declarants or cross-examining
them at the hearing. Further, the argument that Defendants should be able to respond to Pacira’s
filing right away because Defendants know what they wrote is not well made. This is not a typical
defamation case. Rather it is a challenge to scientific methods used to study a pain medication.
       Defendants are entitled to sufficient time to present the record of scientific research and
testimony that will defeat Pacira’s claims. Defendants are also entitled to depose Pacira’s
witnesses to: (1) expose the fallacies in their declarations, (2) dispute Pacira’s assertions that its
fat-wrapped version of bupivacaine is superior to standard bupivacaine, and (3) show that Pacira
and its version of the drug do not have a favorable reputation to protect or any interest that
outweighs the core First Amendment interest in scientific debate that Pacira seeks to quash.
        In reality, this lawsuit has nothing to do with whether there is any falsity—much less
malice—in Defendants’ work. There isn’t any. Instead, Pacira filed this case as part of a public
relations campaign to divert attention from the published scientific papers questioning the
purported medical advantage of Pacira’s drug. In doing so, it has maligned a group of highly
distinguished doctors and scientists who are entitled to a fair opportunity to respond.
        Defendants look forward to addressing these issues and responding to the Court’s questions
at a Case Management Conference to be held as soon as convenient for the Court.
       Thank you for your consideration of this submission.
                                       Respectfully submitted,



                                       Kevin H. Marino

                                       OF COUNSEL:
                                       QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                       Michael B. Carlinsky (pro hac vice pending)
                                       F. Dominick Cerrito (pro hac vice pending)
                                       Kaitlin P. Sheehan (pro hac vice pending)
                                       Robert M. Schwartz (pro hac vice pending)
